COURT OF APPEALS OF VIRGINIA


Present: Chief Judge Fitzpatrick, Judges Bray and Annunziata
Argued at Alexandria, Virginia


EVAN A. BURKHOLDER
                                          MEMORANDUM OPINION * BY
v.   Record No. 2767-99-2                  JUDGE RICHARD S. BRAY
                                               JULY 11, 2000
CYNTHIA A. BURKHOLDER


             FROM THE CIRCUIT COURT OF HENRICO COUNTY
                     L. A. Harris, Jr., Judge

          Donald K. Butler (Morano, Colan & Butler, on
          briefs), for appellant.

          Richard L. Locke (Patricia A. Collins;
          Mezzullo & McCandlish, on brief), for
          appellee.


     Evan A. Burkholder (husband) appeals an order of the trial

court that extended "maintenance" awarded his former wife

Cynthia A. Burkholder (wife) by an Illinois "Judgment of

Dissolution of Marriage" (judgment).    He complains that the

court (1) failed to properly construe Illinois law, and (2)

erroneously awarded fees to wife's attorney.    We disagree and

affirm the disputed order.

     The parties are fully conversant with the record, and this

memorandum opinion recites only those facts necessary to a

disposition of the appeal.


     * Pursuant to Code § 17.1-413, recodifying Code
§ 17-116.010, this opinion is not designated for publication.
                                I.

     The substantive facts are uncontroverted.   The parties,

married on July 31, 1968, were divorced by the subject Illinois

judgment on July 31, 1995.   The judgment, inter alia, awarded

wife 63% of the marital estate, valued at $601,400, 1 and monthly

"maintenance" (spousal support) from husband of $5,000.   The

order provided that such support

          commenc[e] August 1, 1995 and continu[e]
          thereafter until August 1, 1999, unless
          extended beyond that date pursuant to an
          order duly entered by a court of competent
          jurisdiction. [Wife's] maintenance award
          shall be reviewed in a court of competent
          jurisdiction within a reasonable period
          immediately prior to August 1, 1999 upon
          application by [wife] (and enrollment of
          this Judgment in another jurisdiction, if
          necessary). Upon review, the court shall
          consider whether the [wife's] maintenance
          award should continue beyond August 1, 1999,
          in light of all considerations including
          [wife's] rehabilitation program. [Wife's]
          maintenance award recognizes that she is
          receiving sufficient funds that it will be
          unnecessary for her to have a purchase money
          mortgage on the home she is expected to buy
          around Richmond and which may cost up to
          $250,000.

On October 16, 1996, wife registered the judgment with the

Henrico County Juvenile & Domestic Relations District Court (J&D




     1
       Property received by wife included 80% of the net
"proceeds of sale" from the former marital home, a sum estimated
by the Illinois Court to total $273,000, a 1989 Oldsmobile,
valued at $9,100, $6,500 in furnishings, $27,500 for
"transitional expenses," 80% of husband's profit sharing plan,
and 50% of his retirement plan, valued at approximately $64,000.

                               - 2 -
court) pursuant to Code § 20-88.67 of the Uniform Interstate

Family Support Act.

        In accordance with the express provisions of the Illinois

judgment, wife, in March 1999, petitioned the J&D court to

extend and increase the support.    Responding, husband moved the

J&D court to terminate the award, also relying upon terms of the

judgment.    By order entered March 17, 1999, the J&D court

granted the relief requested by wife, increasing the support and

awarding her attorney's fees and costs.    Husband appealed to the

trial court, which, by order of October 25, 1999, extended the

original support "until further order of a court of competent

jurisdiction," together with an award of attorney's fees to

wife.    Husband appeals to this Court, arguing the spousal

support constituted a "rehabilitative award" to wife and a

proper application of governing Illinois law precluded

continuation beyond August 1, 1999, and, further, that wife's

pleadings lacked the prayer indispensable to an assessment of

attorney's fees.

        In undertaking the review necessary to determine "whether

the [spousal support] award should continue beyond August 1,

1999, in light of all considerations including [wife's]

rehabilitation program," in accordance with the mandate of the

Illinois judgment, the court entertained evidence that addressed

circumstances, both past and present, relevant to the issue.



                                 - 3 -
Much of such evidence was before the court, without objection,

through the oral proffers of counsel.

     During the early years of marriage, wife was gainfully

employed and supported the family, while husband attended George

Washington Law School.    Husband became associated with McGuire,

Woods, Battle & Boothe in 1974, remaining until 1980, when he

separated himself from the family, relocated to Chicago and

resumed the practice of law with another firm.    In 1981, the

parties reconciled and the family joined defendant in Illinois,

the marital residence at the time of separation and divorce.

Three children were born to the union of the parties.

     Husband's earnings from his profession totaled $218,813 in

the year of divorce, although he earned $370,000 during the

preceding year and thereafter enjoyed regular and substantial

increases in income. 2   He is presently again employed by McGuire,

Woods, Battle & Boothe, with a 1999 "projected" base salary of

$400,000.   At the time of the divorce, wife, unemployed after

the first three years of marriage, was attending "paralegal

school" and later received a related "certificate."    She

relocated to Richmond and, following an unsuccessful search for

employment consistent with her training, accepted a secretarial


     2
       Husband's base salary for the years 1990-99 was reported
as: $400,000 (1999), $386,937 (1998), $381,513 (1997), $266,100
(1996), $218,813 (1995), $370,000 (1994), $368,125 (1993),
$288,433 (1992), $226,382 (1991), $208,178 (1990). In addition,
husband received bonuses, which totaled $76,991 in 1998.


                                - 4 -
position with the University of Richmond, earning approximately

$20,700 annually.   Husband testified that the "entry level

salary" of a paralegal with McGuire, Woods, Battle & Boothe

ranged "from $25,000 to $30,000."

     Wife testified to a substantially reduced standard of

living following the divorce, despite spousal support and

earnings.   A detailed account of wife's 1997-98 finances

reflected expenses in excess of income, with resulting deficits

of $567 and $5,987.18 in 1997 and 1998, respectively.   Wife's

liquid assets, exclusive of retirement accounts, consisted of

$36,000 in money market and savings accounts.   At the time of

the hearing, she had "recently" acquired a new BMW automobile at

a cost of $30,000, incurring a related monthly payment of

$925.40.    Recent increases in insurance costs, taxes, utility

and condominium fees had worsened wife's financial plight.

     Husband stipulated to "substantial income" and the

attendant ability to afford an extension of the maintenance

award.

                                 II.

     The registration and enforcement of the subject judgment in

Virginia is governed by the provisions of the Uniform Interstate

Family Support Act (UIFSA), Code §§ 20-88.32 et seq.    Once

properly registered, the judgment may be enforced "in the same

manner and . . . subject to the same procedures as an order

issued by a tribunal of this Commonwealth."   Code § 20-88.68(B).

                                - 5 -
However, "[t]he law of the issuing state [Illinois] governs the

nature, extent, amount, and duration of current payments and

other obligations of support . . . under the order."   Code

§ 20-88.69(A). 3

     Section 504(a) of the Illinois Marriage and Dissolution of

Marriage Act provides that a

          court may grant a temporary or permanent
          maintenance award for either spouse . . .
          after consideration of all relevant factors,
          including:

            (1) the income and property of each party,
          including marital property apportioned and
          non-marital property assigned to the party
          seeking maintenance;

             (2) the needs of each party;

            (3) the present and future earning
          capacity of each party;

            (4) any impairment of the present and
          future earning capacity of the party seeking
          maintenance due to that party devoting time
          to domestic duties or having forgone or
          delayed education, training, employment, or
          career opportunities due to the marriage;

            (5) the time necessary to enable the party
          seeking maintenance to acquire appropriate
          education, training, and employment, and
          whether that party is able to support
          himself or herself through appropriate
          employment or is the custodian of a child
          making it appropriate that the custodian not
          seek employment;

            (6) the standard of living established
          during the marriage;

             (7) the duration of the marriage;
     3
       Both parties agree that Illinois law governs adjudication
of the instant cause.

                               - 6 -
             (8) the age and the physical and emotional
           condition of both parties;

             (9) the tax consequences of the property
           division upon the respective economic
           circumstances of the parties;

             (10) contributions and services by the
           party seeking maintenance to the education,
           training, career or career potential, or
           license of the other spouse;

             (11) any valid agreement of the parties;
           and

             (12) any other factor that the court
           expressly finds to be just and equitable.

750 ILCS 5/504(a) (West 1994).

     Husband, therefore, correctly asserts that the Illinois

statute countenances rehabilitative alimony, support with "[t]he

optimal goal . . . to provide for a severance of economic

relationships between the former spouses wherever possible."     In

re Marriage of Lenkner, 608 N.E.2d 897, 903 (Ill. App. Ct.

1993).   He argues that the judgment in issue constituted such

rehabilitative maintenance, contemplating that wife would become

financially independent by August 1, 1999, a circumstance

established by the evidence of her current employment.

Accordingly, husband reasons that the judgment and the record do

not support extension of the award.

     However, Illinois jurisprudence instructs that "no one

factor from section 504(a) of the Act is dispositive of whether

the trial court should order maintenance" and that "financial

independence is not always the goal when maintenance is


                                 - 7 -
awarded."    In re Marriage of Harlow, 621 N.E.2d 929, 934 (Ill.

App. Ct. 1993).   The Lenkner court recognized that,

            under circumstances involving former spouses
            with grossly disparate earning potentials,
            [the goal of financial independence] is
            often not achievable in light of the
            dependent former spouse's entitlement to
            maintain the standard of living established
            during the marriage. Hence, the goal of
            financial independence must be balanced
            against a realistic appraisal of the
            likelihood the spouse will be able to
            support herself in some reasonable
            approximation of the standard of living
            established during the marriage.

608 N.E.2d at 904.

     The Illinois judgment in issue anticipated the economic

uncertainties confronting the parties by requiring a future

review of the support award, "in light of all considerations,

including [wife's] rehabilitative program," together with an

appropriate adjustment by a "court of competent jurisdiction."

Deciding an appeal on remarkably similar facts in Harlow, the

Appellate Court of Illinois concluded that the presence of a

rehabilitative component in a support award expressly subject to

further review on a date certain did not prevent a subsequent

decision to continue such maintenance.    See 621 N.E.2d at 935.

To the contrary, should the evidence on review "demonstrate that

a spouse is unable to support herself in a manner similar to

that established during the marriage[,]" termination of the

award would constitute an abuse of discretion.    Id.



                                - 8 -
     Here, wife supported husband while he pursued his graduate

education, which enabled him to pursue a successful career as a

practicing attorney.   Accordingly, the couple soon began to

enjoy a comfortable standard of living, with husband's income

steadily increasing both during and after the marriage.   In

contrast, wife's income, assuming an earnings potential of

$25,000 or $30,000 annually, would not sustain a "reasonable

approximation of the standard of living established during the

marriage."   Wife's expenses have consistently exceeded income in

recent years, and the deficit continues to grow, notwithstanding

a diminished lifestyle.   Thus, without further recounting "all

considerations" properly reviewed by the trial court incident to

wife's motion to extend the support award, the evidence clearly

supports the determination of the trial court to extend

maintenance to wife, consistent with the terms of the judgment

and Illinois law.

                               III.

     Lastly, husband argues that, because wife "did not

specifically raise the issue of attorney's fees in her

pleadings[,] . . . the [trial] court erred in granting [them]."

     Code § 20-88.56(B) of UIFSA provides that "[i]f an obligee

prevails, a responding tribunal may assess against an obligor

. . . reasonable attorney's fees[.] . . . Attorney's fees may be

taxed as costs, and may be ordered paid directly to the

attorney, who may enforce the order in the attorney's own name."

                               - 9 -
     Here, wife orally moved for attorney's fees in proceedings

both before the J&D court and the trial court, prior to entry of

the disputed order.   However, the record reflects no objection

by husband to such requests until wife presented the final order

to the trial court, months after the hearing.   Under such

circumstances, the issue of attorney's fees was properly before

the court and, thereafter, appropriately considered and awarded,

without surprise or prejudice to husband.

     We, therefore, affirm the order of the trial court

extending the spousal support to wife and awarding her related

fees and costs.   We further award wife attorney's fees attendant

to this appeal and remand the proceedings for the trial court to

determine the appropriate sum.

                                    Affirmed and remanded.




                              - 10 -